OPINION — AG — ** LEGAL NOTICES — NEWSPAPERS — ELIGIBILITY ** IN ORDER TO QUALIFY TO PUBLISH AN EFFECTIVE LEGAL NOTICE UNDER 25 O.S. 106 [25-106], A NEWSPAPER MUST NOT ONLY BE PUBLISHED FOR ONE HUNDRED FOUR (104) CONSECUTIVE WEEKS IMMEDIATELY PRIOR TO THE PUBLICATION OF THE NOTICE, BUT MUST ALSO, FOR THE TIME PERIOD, MEET THE OTHER QUALIFICATIONS SET OUT IN 25 O.S. 106 [25-106](A) THRU 25 O.S. 106 [25-106](D) (GENERAL SUBSCRIPTION CIRCULATION IN EACH COUNTY, LOCATION) CITE: 25 O.S. 106 [25-106] (JIMMY D. GIVENS)